                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 EDDIE BRILEY                                                                      PLAINTIFF


 v.                                 Case No. 5:17-cv-00048-LPR


 WRIGHT, et al.                                                                DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order filed on January 16, 2020, it is considered, ordered, and adjudged

that Plaintiff’s case is dismissed without prejudice. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal taken from this Judgment or the accompanying Order

would not be taken in good faith.

       IT IS SO ADJUDGED this 16th Day of January 2020.



                                                    Lee P. Rudofsky
                                                    UNITED STATES DISTRICT JUDGE
